Citation Nr: 0701548	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  05-09 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 70 percent disabling. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from June 1965 to July 
1967.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2003 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in St. Louis, Missouri, (hereinafter RO).  

In his November 2006 presentation to the Board, the veteran's 
representative raised the issues of entitlement to earlier 
effective dates for a 70 percent rating for PTSD and a grant 
of total disability rating for compensation based on 
individual unemployability.  The RO is directed to conduct 
the appropriate development with respect to these claims. 


FINDING OF FACT

The veteran's PTSD does not result in total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; or memory loss for names of one's close relatives, own 
occupation, or own name. 


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD 
are not met.  38 U.S.C.A. §§ 1155, 5100-5103A, 5106, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.130, 
Diagnostic Code (DC) 9411 (2006).    
 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to notify and assist

With respect to the veterans claim on appeal, VA has met the 
notice and duty to assist under applicable statute and 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Contrary to the 
assertions of the veteran's representative in his November 
2006 presentation, the RO has informed the veteran, to 
include by letter dated in March 2004, of the information 
necessary to prevail in his claim for an increased rating for 
PTSD.  As such, the duty to notify provisions have been 
satisfied.  

With regard to the duty to assist, the veteran's service 
medical records have been obtained, along with VA medical 
records.  The veteran has been afforded VA Compensation and 
Pension examinations, most recently in January 2005.  There 
is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  While the veteran's representative 
has contended that an Independent Medical Expert Opinion is 
necessary pursuant to 38 U.S.C.A. §7109, the Board finds that 
the case is not so medically "complex or controversial" as 
to require such an opinion, as there is adequate clinical 
evidence of record to determine the proper rating to be 
assigned for the veteran's PTSD.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

II. Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms of PTSD as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech that is intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships warrants a 70 percent 
disability rating.  Id.

Total occupational and social impairment from PTSD due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of one's close relatives, own occupation, or own name 
warrants a 100 percent disability rating.  Id.  

With the above criteria in mind, the relevant evidence will 
be summarized.  Service connection for PTSD was granted by a 
January 1997 rating decision at a disability rating of 50 
percent.  Evidence of record at the time of this decision 
included the veteran's DD Form 214, which noted that the 
veteran served in Vietnam as a medical corpsman and that he 
was a recipient of the Bronze Star with "V" Device.  Given 
this information, exposure to a stressor during service was 
presumed by the RO. 

Evidence of record at the time of the initial grant of 
service connection by the RO included VA outpatient treatment 
records dated in 1996 which reflected the following symptoms:  
A depressed mood most of the day nearly every day, change in 
appetite, insomnia, fatigue and loss of energy nearly every 
day, feelings of helplessness, diminished ability to think or 
indecisiveness nearly every day with impaired concentration 
secondary to PTSD, spontaneous crying episodes, loss of 
libido, homicidal ideation in which the veteran became 
enraged and wanted to kill, an absence of emotional 
responsiveness, avoidance of crowds, anxiety including 
sweating, feeling of losing control or going crazy, fear of 
falling asleep, night sweats, talking and yelling during 
sleep, disruption in the usually integrated functions of 
consciousness and memory, social isolation, intrusive 
memories, a sense of foreshortened future, irritability and 
outbursts, and hypervigilance.  The veteran also reported 
episodes of losing time whenever he was disappointed or very 
nervous when he would be "back in Vietnam" for 15 or 20 
minutes.  He had flashbacks almost daily, to include some 
triggered by helicopters.

An August 1996 social work report stated that the veteran was 
unemployed and homeless.  The veteran claimed that, because 
of PTSD, he feared living alone because he was always 
paranoid since Vietnam.  The veteran also filed a statement 
in support of his claim in August 1996.  He alleged that he 
was homeless, unemployed, and survived only by living with 
his sister and street friends.  He claimed that the events in 
Vietnam were with him every day and night.

Thereafter, an April 1997 VA psychological examination showed 
the veteran to be neatly and casually dressed.  His motor 
behavior was normal.  The examiner noted that the veteran 
appeared to be somewhat paranoid and he admitted to suicidal 
ideation and homicidal ideation.  His affect was flat and 
mildly anxious.  His mood was depressed, frustrated, and 
anxious.  During the time since Vietnam, the veteran reported 
being unable to hold a job.  The longest time he held a job 
was about 4 months working as a janitor at the St. Louis VA 
Medical Center.  He estimated that he had worked perhaps 9 or 
10 months total during the past 30 years.  The veteran 
reported that he had not lived in his own apartment 
independently.  He was currently living with a female friend 
who had cancer and for whom he helped provide care.  Prior to 
that time, he lived for a number of years with his sister who 
had had a stroke.  He reported having trouble with the law 
for carrying a weapon because he was "paranoid."  The 
veteran reported sleeping poorly and that he had nightmares 2 
to 3 times a week, including night sweats.  He reported 
difficulty with his memory.  He believed he was paranoid 
around people and had been unable to sustain a strong 
romantic or platonic relationship since coming back from 
Vietnam. 

The veteran also reported at the April 1997 VA psychological 
examination that he was frequently anxious and got angry 
quickly.  Homicidal ideation was also reported.  The veteran 
reported having had suicidal thoughts but stated that he 
would not kill himself.  Until recently, he stated that he 
had been a very jumpy person.  In the assessment, the 
examiner stated that the veteran had suffered from chronic 
PTSD and that he had shown no ability to hold a stable job 
for the past 30 years.  The examiner stated that due to the 
"chronicity" of the veteran's condition, "it appears very 
unlikely that his occupational status or social relationships 
will significantly improve in the future."  The diagnosis on 
Axis I was PTSD and the Global Assessment of Functioning 
(GAF) score was 40, which represents some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood.  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994) (DSM-IV).  

The veteran underwent another VA psychological examination in 
October 1997. The examiner noted that the findings were 
essentially congruent with those presented in the previous 
[April 1997] examination.  The veteran was particularly 
indicating distress over an incident of anger which he felt 
regarding another patient during his recent sojourn in the 
drug treatment at the St. Louis VA.  The veteran thought he 
had his anger under control for a long time and was surprised 
by its emergence in a setting where he was trying to treat 
people well.  In the assessment, the examiner noted that the 
veteran continued to describe the symptoms of PTSD at levels 
which seemed virtually identical to those described in the 
April 1997 examination.  He had hopes of reestablishing a 
relationship with his daughter.  In general, the veteran 
finds relationships difficult to maintain because he is 
extremely avoidant of any situation where he thinks there is 
any chance he might become angry.  The examiner noted that 
the veteran appeared to be an individual who might be able to 
function at higher levels, were he not rigidly committed to a 
coping philosophy of avoidance.  The diagnosis was again PTSD 
on Axis I and the GAF score was again 40.

A September 1999 Board decision found that the criteria for a 
70 percent rating for PTSD were met, but that the criteria 
for a 100 percent were not met, in part because the clinical 
evidence reflected that the veteran was oriented to all 
spheres.  An October 1999 rating decision implemented this 
decision, and assigned a 70 percent rating for PTSD effective 
March 14, 1997.  

Additional pertinent evidence includes reports from a 
September 2001 VA examination, at which time the veteran 
reported flashbacks and suicidal and homicidal ideation.  
Findings from the mental status examination include no 
impairment of thought process or communication, no delusions, 
and no hallucinations.  The veteran reported that he 
remembered things from the past, and he was oriented to 
person, place, time and situation.  Memory, both long term 
and short term, was good.  The examiner assessed the 
veteran's GAF score for PTSD alone as 50, which represents 
serious impairment in social or occupational functioning.  At 
an April 2003 VA examination, the assessment by the examiner 
was that the veteran continued to suffer from symptoms of 
PTSD with reports of nightmares, startle response, 
hyperarousal and irritability.  The GAF score attributable to 
PTSD alone was again 50, and the veteran again was observed 
to be oriented to person, place, time and the purpose of the 
interview.  Thought processes were logical, coherent and 
relevant, and memory and concentration were adequate.  

A social and industrial survey completed in April 2003 also 
showed the veteran to be oriented to person, place and time.  
The veteran reported that he has been unable to secure 
employment since he left the military with the exception of a 
temporary job for a brief period of time in the mid 1980s for 
about three months.  The social worker noted that the 
veteran's problems securing employment were the result of 
mental stress associated with such symptoms as flashbacks, 
nightmares, daily intrusive thoughts and an inability to 
focus and concentrate.  

The most recent VA PTSD examination was conducted in January 
2005, at which time the veteran indicated he was claiming an 
increase in symptoms of PTSD.  However, by his own report, he 
stated that this request had little to do with an actual 
increase in symptoms of PTSD since his last examination but 
more to do with a desire for recognition of the fact that he 
had not been properly treated for a hernia by the Army.  
(Similar contentions were presented by the veteran in sworn 
testimony in June 2005.)  The examiner conducted an extensive 
review of the pertinent history prior to the mental status 
examination, which again showed the veteran to be oriented to 
person, place and time.  The veteran denied suicidal ideation 
and perceptual distortions were not noted.  Thought content 
was rational, sequential and goal directed but not always 
logical.  Memory, concentration and the ability to calculate 
were intact, and psychotic symptomatology was absent.  
Following the examination and review of the history, the 
examiner stated that is was less likely than not that the 
veteran's symptoms of PTSD had actually increased in severity 
since the last assessment of his condition, and that the GAF 
score attributable solely to PTSD (and not chemical 
dependency) was 60, which represents moderate impairment of 
social and occupational functioning.  

Applying the pertinent legal criteria to the facts summarized 
above, the criteria for a 100 percent rating, such as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; disorientation 
to time or place; or memory loss for names of one's close 
relatives, own occupation, or own name, are quite specific.  
These manifestations of PTSD are simply not shown, as the VA 
clinical records above consistently demonstrated that the 
veteran is oriented to all spheres, with no significant 
impairment of memory or thought processes and with no 
hallucinations or other psychotic symptoms.  Moreover, 
suicidal and homicidal ideation has been only referenced in 
general terms, with no specific homicidal or suicidal intent 
described, and the veteran denied any suicidal ideation at 
the January 2005 VA examination.  Finally, the more recent VA 
examinations, rather than describing a worsening of 
disability due to PTSD since the veteran was afforded a 70 
percent evaluation, actually reflect GAF scores (50 in 
September 2001 and April 2003 and 60 in January 2005) 
indicative of less severe impairment than was represented by 
the GAF scores of 40 following the April and October 1997 VA 
psychological examinations.  As such, the criteria for a 100 
percent rating for PTSD are not met.  See 38 C.F.R. § 4.130, 
DC 9411.  

The veteran asserts a much more debilitating condition due to 
his PTSD than was demonstrated by the evidence cited above, 
and the Board fully respects the veteran's sincere assertions 
in this case.  However, it finds the probative weight of this 
positive evidence to be overcome by the more objective 
negative evidence cited above.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Francisco v. Brown, 7 Vet. App. at 55 (1994).  Thus, as the 
probative weight of the negative evidence exceeds that of the 
positive, the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In reaching this decision, the Board 
has considered the doctrine of reasonable doubt; however, as 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  Id.  


ORDER

Entitlement to a rating in excess of 70 percent for PTSD is 
denied. 


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


